In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00104-CR
        ______________________________


       LAWRENCE S. GRAHAM, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 124th Judicial District Court
                Gregg County, Texas
             Trial Court No. 41,149-B




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Lawrence S. Graham, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Graham and by his counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2,

we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       November 5, 2012
Date Decided:         November 6, 2012

Do Not Publish




                                                 2